United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-2918
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Dante Jamal Glinn

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                               Submitted: May 9, 2017
                                 Filed: July 19, 2017
                                   ____________

Before RILEY and BEAM, Circuit Judges, and ROSSITER,1 District Judge.
                             ____________

BEAM, Circuit Judge.

       Dante Glinn appeals following a jury trial conviction and sentence for theft of
a firearm from a federally licensed firearms dealer in violation of 18 U.S.C. §§ 922(u)



      1
        The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska, sitting by designation.
and 924(m). The district court2 sentenced Glinn to 78 months' imprisonment followed
by three years' supervised release. Glinn challenges the district court's refusal to give
a particular jury instruction at trial, claims the district court procedurally erred in
calculating his sentence, and argues the court erred in its imposition of a special
condition of supervised release. We affirm.

I.    BACKGROUND

       On August 25, 2015, at approximately 1:00 p.m., the manager of Sports
Outfitters was in the back of the store and saw on the surveillance camera that an
individual entered the showroom. By the time the manager walked into the showroom
to assist the customer, the customer was gone. Later viewing of the surveillance
footage revealed that a man entered the store, reached over a glass display counter,
grabbed a handgun from behind the counter, and ran out the front door. Sports
Outfitters is a federally licensed firearms dealer. Following the incident the manager
called the police. As part of the investigation, among other things, officers
interviewed witnesses, reviewed the surveillance video, and obtained crime scene
evidence. Two days later, officers spoke to Glinn during a traffic stop and certain
aspects of the conversation raised their suspicions about his involvement in the theft
of the handgun. Ultimately, following the investigation, Glinn was charged with the
instant offense and a jury trial took place in January 2016.

       During trial, Glinn objected to instruction 12, which explicated the crime of
theft of a firearm from a federally licensed firearms dealer. Glinn argued that the
instruction should expressly include an intent element. He claimed that the instruction
as written failed to require the jury to find "that the defendant [committed the crime]
with the intent to permanently deprive Sports Outfitters of the firearm," as the second


      2
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
element. The district court held that instruction 12 as written without an intent
element was "a correct statement of the law" and thus overruled the objection. The
jury found Glinn guilty.

       In arriving at Glinn's sentence, the district court determined Glinn's starting
base offense level was fourteen because Glinn was a prohibited person under U.S.S.G.
§ 2K2.1(a)(6)(A) as an unlawful user of a controlled substance at the time he stole the
firearm. The court further increased his base offense level two levels pursuant to §
2K2.1(b)(4)(A) because the firearm was stolen. After arriving at a Guidelines
calculation, the district court departed upward and imposed a sentence of 78 months'
imprisonment followed by a three-year term of supervised release. The court imposed
an alcohol provision, in addition to other conditions, prohibiting Glinn from using
alcohol or being in alcohol related establishments as a condition of Glinn's supervised
release. Glinn challenges instruction 12, the district court's Guidelines calculations,
as well as the terms of his supervised release.

II.   DISCUSSION

      A.     Jury Instruction

       Glinn first challenges the district court's refusal to adopt his proffered jury
instruction on the crime of theft of a firearm from a federally licensed firearm dealer.
We review a district court's formulation of jury instructions for an abuse of discretion,
but if the court's "refusal of a proffered instruction simultaneously denies a legal
defense, the correct standard of review is de novo." United States v. Young, 613 F.3d
735, 744 (8th Cir. 2010). When reviewing jury instructions, we ensure that the
instructions, taken as a whole, fairly and adequately submitted the issues to the jury.
United States v. Merrell, 842 F.3d 577, 583 (8th Cir. 2016). In this case, we review
the district court's formulation of the instructions for an abuse of discretion, as Glinn
was not deprived of a legal defense.

                                          -3-
       The charge against Glinn was theft of a firearm from a federally licensed
firearms dealer under 18 U.S.C. § 922(u), which makes it "unlawful for a person to
steal or unlawfully take or carry away from the person or the premises of a person
who is licensed to engage in the business of . . . firearms, any firearm in the licensee's
business inventory that has been shipped or transported in interstate or foreign
commerce." 18 U.S.C. § 922(u). The district court instructed the jury on the elements
of this offense as follows:

      The crime of theft of a firearm from a federally licensed firearms dealer,
      as charged in the Indictment, has three elements, which are: One, on or
      about August 25, 2015, the defendant stole, took or carried away a
      firearm, namely a Kimber .45 caliber handgun bearing serial number
      KR201205, from a federally licensed firearms dealer; Two, the firearm
      was taken from the licensee's business inventory; Three, the firearm was
      shipped or transported across a state line at some time during or before
      the defendant stole it.

       Glinn argues that the court should have additionally instructed the jury that, to
find him guilty, the government must prove Glinn took, stole, or carried away the
firearm "with the intent to permanently deprive Sports Outfitters of the firearm." This
additional language was unnecessary, however. This circuit has held that proof of the
act of stealing does not require proof of a defendant's specific intent to permanently
deprive. United States v. Van Elsen, 652 F.3d 955, 959-61 (8th Cir. 2011) (discussing
Supreme Court and this court's precedents to discern the existence of an express
element of intent and the scope of conduct implicated by the word "stolen"). Thus,
the formulation provided to the jury, taken as a whole, fairly and adequately submitted
the issue to the jury. Merrell, 842 F.3d at 583.




                                           -4-
       B.     Sentencing

       "We review the district court's 'factual findings for clear error and its
interpretation of the Guidelines de novo.'" United States v. Sykes, 854 F.3d 457, 459
(8th Cir. 2017) (quoting United States v. Vickers, 528 F.3d 1116, 1120 (8th Cir.
2008)). On appeal, Glinn first argues that the district court erred in using a base
offense level of fourteen because the evidence was insufficient and because
information from his pretrial-services interview cannot be properly used to support the
finding that he was a "prohibited person." Glinn additionally claims that the court
erred in applying a two-level upward adjustment for a stolen firearm being used in the
offense.

       First, the district court correctly concluded that defendant's base offense level
was fourteen because Glinn was a prohibited person, a drug user, at the time of the
offense. Where a defendant "was a prohibited person at the time the defendant
committed the instant offense," the base offense level for a firearm conviction is
fourteen. U.S.S.G. § 2K2.1(a)(6)(A). The Guidelines define "prohibited person" as
any person described in 18 U.S.C. § 922(g) or § 922(n). Id. at § 2K2.1 application
note 3. Section 922(g), relevant here, provides that "[i]t shall be unlawful for any
person . . . (3) who is an unlawful user of . . . any controlled substance . . . [to] possess
in or affecting commerce, any firearm or ammunition." 18 U.S.C. § 922(g).

       The district court did not clearly err in its factual determination that Glinn was
a prohibited person for purposes of § 2K2.1(a)(6)(A). At the time of the traffic stop,
Glinn told the officer that he was now on a "straight path," and he would "chill" with
his girl–"eat, chill, do a little smokin', I ain't gonna lie to ya, I smoke, I chill, hang with
my girl, and I stay off the street." The officer testified at sentencing that he concluded
from Glinn's comments that he was talking about marijuana, not cigarettes. The audio
recording from the traffic stop was admitted at the sentencing hearing. Based on this
testimony and the audio recording, the court concluded that the base offense level was

                                             -5-
fourteen because Glinn admitted to the officer that he was a user of marijuana. This
evidence, alone, supports the district court's base offense level determination under
clear error review. Accordingly, we need not consider whether it was appropriate or
not for the district court to review any evidence obtained through pretrial services.
Too, the court itself stated that in its ruling on whether Glinn was a prohibited person,
that its "primary reliance [was] on [Glinn's] own statements" and not any pretrial
information. There was no clear error in the district court's factual determination.

       Having established that the proper base offense level was fourteen, we move
on to the district court's imposition of a two-level increase under § 2K2.1(b)(4)(A).
Section 2K2.1(b)(4)(A) provides that if the offense involved a stolen firearm, the base
offense level should be increased by two levels. Here, Glinn's offense of stealing a
firearm from a licensed firearm dealer in violation of 18 U.S.C. § 922(u) necessarily
involved a stolen firearm. Glinn argues that application of this two-level increase
constitutes double counting because the base offense level already incorporates the
fact that the firearm is stolen and thus its application is simply not rational. He claims
that application note 8(A) to this Guidelines' section settles the matter and
demonstrates his point.

       Application note 8(A) for § 2K2.1 states "[i]f the only offense to which § 2K2.1
applies is 18 U.S.C. § . . . 922(u), or 18 U.S.C. § 924(l) or (m) (offenses involving a
stolen firearm or stolen ammunition) and the base offense level is determined under
subsection (a)(7), do not apply the enhancement in subsection (b)(4)(A). This is
because the base offense level takes into account that the firearm or ammunition was
stolen." Glinn acknowledges that the district court calculated his sentence under §
2K2.1(a)(6), which application note 8(A) does not address. Despite that, Glinn
argues, without support, that the omission of (a)(6) from the proscription in
application note 8(A) was an oversight or that the application note was merely an
"incomplete expression" of the fact that all of the base offense levels under § 2K2.1
account for the fact that a firearm was stolen. Glinn claims there is no material

                                           -6-
difference between an (a)(6) calculation and one under (a)(7) and application note
8(A) should apply equally to base offense levels established under (a)(6), thus
prohibiting a two-level increase.

       Glinn misses the mark. On its face, the base offense level established under §
2K2.1(a)(6)(A) only contemplates whether the defendant was a prohibited person.
Then the stolen firearm is accounted for in the Guidelines under § 2K2.1(b)(4)(A) as
a specific offense characteristic. Contrary to Glinn's argument and conjecture, the
base offense levels contemplated by § 2K2.1(a) do not all account for the fact that a
firearm was stolen. Stated differently, while the statutes under which Glinn was
convicted–18 U.S.C. §§ 922(u) and 924(m)–criminalize acts involving stolen firearms,
the Guidelines base offense levels do not all begin with the basis that a firearm was
stolen. Very plainly, contrary to Glinn's argument on appeal, there is a material
difference between a base offense level calculated under § 2K2.1(a)(6) and (a)(7), and
application note 8(A) speaks for itself.

      Accordingly, applying the Guidelines, Glinn's base offense level was fourteen
because he was a prohibited person at the time he committed the instant offense.
Additionally, the court correctly increased that base offense level by two under §
2K2.1(b)(4)(A) because the firearm was stolen. The district court accurately applied
the Guidelines in this case to calculate Glinn's sentence.

      C.     Condition of Supervised Release

       Finally, as to the challenged special condition of supervised release, we review
the district court's imposition for an abuse of discretion. United States v. Durham, 618
F.3d 921, 933 (8th Cir. 2010). Courts have broad discretion in imposing special
conditions, but each condition must "be reasonably related to the § 3553(a) factors,
involve no greater deprivation of liberty than is reasonably necessary, and [be]
consistent with any pertinent policy statements issued by the United States Sentencing

                                          -7-
Commission." Id. (quoting United States v. Jorge-Salgado, 520 F.3d 840, 842 (8th
Cir. 2008)). Glinn challenges the special condition that he "must not use alcohol and
is prohibited from entering any establishment that holds itself out to the public to be
a bar or tavern."

       Glinn argues that because his offense of conviction is not alcohol related, he has
no history of alcohol related offenses, and there is no indication in the record that his
use of alcohol has ever been problematic, the imposition of this condition is improper.
The district court stated that it imposed this condition as "an appropriate condition for
supervision and [that it] complies fully with the law as to the conditions of
supervision." The imposition of this condition was based on the court's reasoning that
Glinn was an admitted regular marijuana user with prior convictions for marijuana
possession and an additional recent crack possession conviction. Glinn also on his
own volition reported that he might like substance abuse treatment to help him
confront his desire to consume marijuana and the court reasoned he might substitute
alcohol for other controlled substances; a reference to concerns of cross addiction.
The purpose of the condition, according to the district court, was to help Glinn be
successful in substance abuse treatment.

       While there is no indication Glinn's crime of conviction was in any way related
to alcohol or bars, taverns, and the like, given the evidence of Glinn's drug use and
alleged dependency, this condition reasonably relates to the § 3553(a) factors, is
consistent with pertinent policy statements issued by the United States Sentencing
Commission and while restrictive, does not involve a greater deprivation of liberty
than is reasonably necessary. United States v. Forde, 664 F.3d 1219, 1224 (8th Cir.
2012) (affirming alcohol condition for daily user of marijuana because the use of
alcohol limits a recovering person's ability to maintain a drug-free lifestyle). The
threat that cross addiction poses on these facts to Glinn's rehabilitation process is
more than pure speculation and there was no abuse of discretion.



                                          -8-
III.   CONCLUSION

       For the reasons stated herein, we affirm.
                        ______________________________




                                    -9-